Unlted States District Court
Southern Dl§s|tLriEcBof Texas
uNiTED sTATEs DisTRicT couRT
souTHERN DlsTRlcT oF TExAs MAR - 5 2019
BRoszvlLLE DlvlsloN

david J. amdiey, clerk orcourt
UN|TED STATES OF AMER|CA §
vs. § CRlM|NAL NO. B-18-293-S1
GEORGE ZAH| RAF|D| §
SUPERSED|NG
l N D l C T M E N T
THE GRAND JURY CHARGES:
General Allegations
1. The Popu|ar Front for the Liberation of Pa|estine (a|so referred to in this

lndictment as the “Popu|ar Front”) is designated by the President of the United States, for
purposes of United States Law, as a “Specia|ly Designated Terrorist” organization
pursuant to Executive Order 12947. 60 Fed. Reg. 5079 (Jan. 23, 1995).

2. The Popu|ar Front for the leeration of Palestine is designated by the
Secretary of State of the United States, for purposes of United States law, as a “Foreign
Terrorist Organization.” 62 Fed. Reg. 52650-01 (Oct. 8, 1997).

3. GEORGE ZAH| RAF|D| was born in Rama||ah, Pa|estine in 1975_

4. On or about Apri| 16, 1997, the |srae| Defense Forces (|DF) charged RAF|D|
in a four count indictment alleging:

Count 1: Membership in an illegal organization, the Popu|ar Front,
Count 2: Throwing stones towards vehicles,

Count 3: Activities against Pub|ic Order by participating in disorderly
conduct by flying flags and writing slogans on behalf of the Popu|ar Front,
and

Count 4: Violating the peace of the region by trying to broker a weapons
purchase.

 

5. On July 1, 1997, pursuant to a plea agreement, the court amended the
indictment to dismiss counts 2 and 4. On the same date, RAF|Di plead guilty to the
amended indictment and was found guilty of membership in an illegal organization, the
Popu|ar Front, and activities against public order. RAF|Di was sentenced to 18 months
imprisonment, eight months of which were probated.

6. Prior to completing his sentence, RAFlDl was released as part of a prisoner
exchange between israel and Jordan.

DEFENDANT RAF|D|’S APPL|CAT|ON
FOR POL|T|CAL ASYLUM

7. On or about December 17, 2000, RAFlDl'entered the United States on a
tourist visa. Thereafter, RAF|Di applied for political asylum. During the asylum
application process, RAF|D| presented a birth certificate proving he was born in
Rama||ah, Pa|estine. RAF|Di stated that he was politically active in Pa|estine by
participating in the |ntifada, the Pa|estinian uprising against israeli occupation of the West
Bank and Gaza Strip, and by being elected as a member of the student body at Beir Zeit

University. RAF|Di stated that these political activities drew the attention of the israeli

government RAF|Di admitted that he had been imprisoned by the israeli government,
but claimed that the israeli government had falsely accused him of being a member of
HAMAS, a terrorist organization, and of having thrown stones at soldiers RAF|Di did not
disclose his conviction for being a member of the Popu|ar Front nor the details of his plea
agreement in the |srae|i military court. RAF|D|’s application for political asylum was

granted on January 2, 2002.

8. On September 25, 2001, RAFiDl was arrested for shoplifting in Humble,
Harris County, Texas. On November 1, 2001, RAF|Di was convicted a class “C”
misdemeanor theft and was imposed a fine of $200.00.

9. On September 10, 2002, RAF|Di was arrested and charged with Felony
Theft in Pasadena, Harris County, Texas. On November 8, 2002, RAF|Di was sentenced
to three years deferred adjudication probation for this offense On January 6, 2004,
RAF|Di received an early termination from supervision

DEFENDANT RAF|Di’S APPLlCATlON TO REGiSTER
PERi\/|ANENT RESIDENCE OR ADJUST STATUS

10. On or about January 27, 2003, RAF|Di applied to become a lawful
permanent resident of the United States by completing an App|ication to Register
Permanent Residence or Adjust Status (Form i-485). Under penalty of perjury, RAF|Di
attested that such application and the evidence submitted with it was true and correct.

11. On Part 3, Question C of the App|ication to Register Permanent Residence
or Adjust Status, in response to the question “List your present and past membership in

or affiliation with every political organization, association, fund, foundation, party, club,

society, or similar group in the United States or in other places since your 16th birthday
include any foreign military service in this part. if none, write ‘none’. include the name(s)
of organization(s), location(s), dates of memberships from and to, and the nature of the
organization(s). if additional space is needed, use a separate piece of paper”, RAF|Di

falsely answered “NONE.”

12. On Part 3, Question 1b of the Appiication to Register Permanent Residence

or Adjust Status, in response to the question “Have you ever, in or outside the U.S.: been

arrested, cited, charged, indicted, fined, or imprisoned for breaking or violating any law or
ordinance, excluding traffic violations?”, RAF|Di falsely checked the box marked “No.”

13. On Part 3, Question 10 of the Application to Register Permanent Residence
or Adjust Status, in response to the question “Have you ever, in or outside the U.S.: been
the beneficiary of a pardon, amnesty, rehabilitation decree, other act of clemency or
similar action?”, RAF|Di falsely checked the box marked “No.”

14. On Part 3, Question 4 of the Application to Register Permanent Residence
or Adjust Status, in response to the question “Have you ever engaged in, conspired to
engage in, or do you intend to engage in, or have you ever solicited membership or funds
for, or have you through any means ever assisted or provided any type of material support
to, any person or organization that has ever engaged or conspired to engage, in sabotage,
kidnapping, political assassination, hijacking, or any other form of terrorist activity?”,
RAF|Di falsely answered “No.”

15. On or about February 28, 2007, RAF|Di was granted lawful permanent
resident status and obtained a Permanent Resident Card.

16. On August 25, 2009, RAF|Di was detained by United States law

enforcement officers at the Gateway international Bridge in Brownsville, Texas
concerning $28,995.00 RAF|Di failed to declare as he attempted to leave the United
States.

17. On October 21, 2010, RAF|Di purchased a 2006 Bent|ey vehicle from K&S
Auto Sa|es, |nc. in San Diego, Caiifornia. The total cost of the vehicle was $55,934.94.
The purchase documents indicate that RAF|Di made a down payment of $26,000,00 and

financed the remaining amount.

 

18. in November 2010, RAFiDl applied for a home loan with Falcon
international Bank in connection with the purchase of a home in Brownsville, texas
During the home application process, RAF|Di made a false statement to Falcon
international Bank claiming that he had not purchased a vehicle from K&S Auto Sales,
lnc. This false statement was made in violation of 18 United States Code, Section 1014.

DEFENDANT RAFiDl’S APPLlCATlON FOR
UN|TED STATES ClTlZENSHlP

19. On or about January 10, 2012, RAF|Di signed under penalty of perjury his
Application for Naturalization (Form N-400) attesting that such application was true and
correct

20. Part 3, Question D of the naturalization application asked for RAF|Di to list
his country of birth. RAF|Di falsely answered “Jerusalem.”

21. Part 3, Question E of the naturalization application asked for RAF|Di to list
his country of nationality RAF|Di falsely answered “Jerusa|em.”

22. On Part 10, Question 8(a) of the naturalization application, in response to
the question “Have you ever been a member of or associated with any organization,
association, fund, foundation, party, club, society, or similar group in the United States or
in any other place?”, RAF|Di falsely checked the box marked “No.”

23. Gn part 10, Question 8(b) of the naturalization application, in response to
the question “lf you answered “Yes,” list the name of each group below. if you need more
space, attach the names of the other group(s) on a separate sheet of paper”, RAF|Di
answered “N/A." Because a truthful answer by RAF|Di to question 8(a) would have been

“¥es,” RAFlDl was required to but did not provide the name of any group.

24. On Part 10, Question 9(c) of the naturalization application, in response to

the question “Have you ever been a member of or in any way associated (either directly

or indirectly) with: a terrorist organization?”, RAF|Di falsely checked the box marked “No.”

25. Part 10, Section D, of the naturalization application advised that:

For the purposes of this application, you must answer “Yes” to the following
questions, if applicable, even if your records were sealed or otherwise

cleared or if anyone, including a judge, law enforcement officer or attorney,
told.you that you no longer have a record.

26. Part 10, Section D, of the naturalization application further advised that:

if you answered “yes” to any Questions 15 through 21, complete the
following tabie. if you need more space, use a separate sheet of paper to
give the same information. '

The table required information to the following questions:

4.

1. Why were you arrested, cited, detained, or charged?
2.
3. Where were you arrested, cited, detained,

Date arrested, cited, detained, or charged? (mm/dd/yyyy)

or charged? (City, State, Country)
Outcome or disposition of the arrest, citation, detention or charge
(No charges filed, charges dismissed, jail, probation, etc.)

27. On Part 10, Question 15 of the naturalization application, in response to the

question “Have you ever committed a crime or offense for which you were not arrested?”,

RAF|Di falsely checked the box marked “No.”

28. On Part 10, Question 16 of the naturalization application, in response to the

question “Have you ever been arrested, cited or detained by any law enforcement officer

(including USC|S or former lNS and military officers) for any reason?”, RAF|Di failed to

disclose that he had been detained by United States law enforcement officers on August

20, 2009, and failed to disclose his arrest by the israel Defense Forces (|DF).

 

29. On Part10, Question 17 of the naturalization application, in response to the
question “Have you ever been charged with committing any crime or offense?”, RAF|Di
failed to disclose the charges brought against him the by the israel Defense Forces (iDF).

30. On Part 10, Question 18 of the naturalization application, in response to the
question “Have you ever been convicted of a crime or offense?”, RAF|Di failed to disclose
that he had been convicted of (1) Membership and activity in an unlawful association, the
Popu|ar Front, and (2) Activities against Pubiic Order in the israeli l\/lilitary Court in Beit
El, West Bank.

31. On Part 10, Question 20 of the naturalization application, in response to the
question “Have you ever received a suspended sentence, been placed on probation or
been paroled?”, RAF|Di failed to disclose the disposition of the charges brought against
him by the israel Defense Forces (iDF).

32. On Part10, Question 21 of the naturalization application, in response to the
question “Have you ever been in jail or prison?”, RAF|Di falsely answered “1 night”, when
in fact, as RAF|Di then well knew, he had spent several months in prison following his

convictions for (1) Membership and activity in an unlawful association, the Popular Front,

and (2) Activities against Pubiic Order in the israeli l\/lilitary Court in Beit El, West Bank.
33. On Part 10, Question 23 of the naturalization application, in response to the
question “Have you ever given false or misleading information to any U.S. Government
official while applying for any immigration benefit or to prevent deportation, exciusion, or
removal?", RAF|Di answered “No”, when in fact, as Defendant RAF|Di well knew, he had
given false and misleading information in his political asylum application and his

application to Register Permanent Residence or Adjust Status (Form i-485).

34. On or about April 18, 2018, an immigration officer interviewed RAF|Di in
Cameron County, Texas, regarding his naturalization application. During that interview,
the immigration officer reviewed with RAF|Di the answers he had provided on his
naturalization application. RAF|Di made no corrections to the questions referenced in
paragraphs 20-33 of the General Allegations of this indictment Rather, while under oath,
RAFlDl reaffirmed, through false testimony, the lies stated in those paragraphs

COUNT ONE

Paragraphs 1 through 34 of the General Allegations are hereby incorporated by
reference.

Between on or about January 10, 2012, and April 18, 2018, in the Southern District
of Texas, Defendant,

GEORGE ZAHl RAF|Dl,
knowingly attempted to procure his naturalization as a United States citizen contrary to
iaw, that is, defendant knowingly made the false statements alleged in paragraphs 20-34
of the General Allegations of this lndictment.

in violation of Title 18, United States Code, Section 1425(a).
COUNT TWO
Paragraphs 1 through 34 of the General Allegations are hereby
incorporated by reference.
On or about January 8, 2017, within the Southern District of Texas, defendant,
GEORGE ZAHl RAF|Di
did knowingly use and possess an immigrant visa, that is a Permanent Resident Card,

which the defendant knew to have been procured by means of a false claim and statement

and otherwise unlawfully obtained, that is, defendant made the false statements alleged
in paragraphs 11-14 of the General Allegations of this indictment in his Appiication to
Register Permanent Residence or Adjust Status (Form l-485).
in violation of Title 18, United States Code, Section 1546(a).
COUNT THREE
Paragraphs 1 through 34 of the General Allegations are hereby incorporated by
reference.
On or about April 18, 2018, within the Southern District of Texas, defendant,
GEORGE ZAHl RAF|Di
knowingly made a false statement under oath in a case, proceeding and matter relating
to, under, and by virtue of a law of the United States relating to naturalization, in that,
while under oath in connection with an Application for Naturaiization (Form N-400),
defendant made the false statements alleged in paragraphs 20-34 of the General
Allegations of this indictment to an immigration officer employed with the United States
Citizenship and immigration Services.
in violation of Title 18, United States Code, Section 1015(a).
COUNT FOUR
On or about April 18, 2018, in the Southern District of Texas, defendant,
GEORGE ZAHl RAF|Di
knowingly and willfully made a materially false, fictitious, and fraudulent statement and
representation, in a matter within the jurisdiction of the executive branch of the
Government of the United States, to wit, that he had only been arrested, cited or detained

by law enforcement officers on two occasions

 

in violation of Title 18, United States Code, Section 1001(a)(2).
QQQELEM§
On or about April 18, 2018, in the Southern District of Texas, defendant,
GEORGE ZAHl RAF|Di

knowingly and willfully made materially false, fictitious, and fraudulent statements and
representations in a matter within the jurisdiction of the executive branch of the
Government of the United States, to wit, that his nationality and place of birth was
Jerusalem.

in violation of Title 18, United States Code, Section 1001(a)(2).

M§M
On or about January 21, 2011, within the Southern District of Texas, defendant,
GEORGE ZAHl RAF|Di

knowingly made a false statement and report, for the purpose of influencing the action of
Falcon international Bank, a federally insured financial institution, in connection with a
home loan, in that defendant did falsely represent to Falcon international Bank that

defendant did not purchase a vehicle from K & S Auto, lnc. in October 2010.
in violation of Title 18, United States Code, Section 1014.

A TRUE B|LL:

 

FOREPERSON OF THE GRAND JURY

RYAN K. PATR|CK
UN|TED STAT JYRTTORNEY

 

isizl'¢\Ei_ cANo iii
Assistant United States Attorney

